Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 23-42 are pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 23-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 20170222156 A1 – hereinafter Kawakami) in view of Seo et al. (US 20180033993 A1 – hereinafter Seo).
	Regarding Claim 23, Kawakami teaches a light-emitting device (see the entire document; Figs. 1A-1C along with Figs. 1-5; specifically, [0124]-[0141], and as cited below), comprising:

    PNG
    media_image1.png
    278
    478
    media_image1.png
    Greyscale

Kawakami – Fig. 1B
an anode (101 – Fig. 1; “an anode 101” – [0124]); 
a cathode (102 – “a cathode 102”); and 
a layer (103) comprising an organic compound positioned between the anode (101) and the cathode (102), wherein the layer (103) comprising the organic compound (103 – “an EL layer 103 using the aforementioned hole-transport material including the organic compound” – [0124]) comprises a first layer (111 – “a hole-injection layer 111” – [0125]), a second layer (112-2 – “the hole-transport layer 112” – [0124]), and a light-emitting layer (113 – “a light-emitting layer 113” – [0124]) in order from the anode side (shown in Figs. 1A-1C), 
wherein the first layer (111) comprises a first substance (BBABnf – “N,N-bis(biphenyl-4-yl)-6-phenylbenzo[b]naphtho[1,2-d]furan-8-amine (abbreviation: BBABnf)” – [0450]) and a second substance (F6-TCNNQ – “1,3,4,5,7,8-hexafluorotetracyano-naphthoquinodimethane (abbreviation: F6-TCNNQ)” – [0450]), 
wherein the second layer (112-2) comprises a third substance (PCPPn – “3-[4-(9-phenanthryl)-phenyl]-9-phenyl-9H-carbazole (abbreviation: PCPPn) represented by Structural Formula (vii) was deposited to a thickness of 20 nm over the first hole-transport layer 112-1 by evaporation, whereby the second hole-transport layer 112-2 was formed” – [0450]), 
wherein the first substance (BBABnf) is an organic compound having a HOMO level higher than or equal to -5.8 eV and lower than or equal to -5.4 eV (“As a result, it was found that the HOMO level of BBABnf was −5.56 eV” – [0372]), 
wherein the second substance (F6-TCNNQ) is a substance having an electron-acceptor property to the first substance (“Examples of the acceptor substance include an organic compound having an acceptor property, such as 7,7,8,8-tetracyano-2,3,5,6-tetrafluoroquinodimethane (abbreviation: F4-TCNQ), chloranil, or 1,3,4,5,7,8-hexafluorotetracyano-naphthoquinodimethane (abbreviation: F6-TCNNQ), and a transition metal oxide. Alternatively, an oxide of a metal belonging to Group 4 to Group 8 in the periodic table can be used. As the oxide of a metal belonging to Group 4 to Group 8 in the periodic table, vanadium oxide, niobium oxide, tantalum oxide, chromium oxide, molybdenum oxide, tungsten oxide, manganese oxide, rhenium oxide, or the like is preferably used because their electron-accepting property is high” – [0141]).
While Kawakami teaches the third substance (PCPPn) is an organic compound – see [0450], Kawakami does not expressly disclose wherein at least two substituents comprising carbazole rings bond to a naphthalene ring in the organic compound of the third substance.
However, in a related art, Seo discloses hole-transport layer 112-2 (analogous to Kawakami’s hole-transport layer 112-2) comprising “a film of 3,3′-(naphthalen-1,4-diyl)bis(9-phenyl-9H-carbazole) (abbreviation: PCzN2) represented” – [0371]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the third substance (PCPPn) of Kawakami with the well-known substance PCzN2 of Seo.
The ordinary artisan would have been motivated to substitute the PCPPn of Kawakami with the well-known substance PCzN2 of Seo in the manner set forth above for, at least, this substitution will improve light emission efficiency due to deeper HOMO level – see Seo – [0387].
Regarding Claim 24, the combination Kawakami and Seo teaches the light-emitting device according to claim 23, wherein the first substance (Kawakami BBABnf) is an organic compound comprising an N,N-bis(4- biphenyl) amino group (“N,N-bis(biphenyl-4-yl)-6-phenylbenzo[b]naphtho[1,2-d]furan-8-amine (abbreviation: BBABnf)” – [0450]).  
Regarding Claim 25, the combination Kawakami and Seo teaches the light-emitting device according to claim 23, comprising: a third layer (Kawakami 112-1) between the first layer (111) and the second layer (112-2), wherein the third layer (112-1) comprises a fourth substance (Kawakami PCBBiF – [0392] – “N-(1,1′-biphenyl-4-yl)-9,9-dimethyl-N-[4-(9-phenyl-9H-carbazol-3-yl)phenyl]-9H-fluoren-2-amine (abbreviation: PCBBiF) represented by Structural Formula (ii) was deposited to a thickness of 20 nm over the hole-injection layer 111 by evaporation, whereby the first hole-transport layer 112-1 was formed”), and wherein the fourth substance is an organic compound having a hole-transport property (Kawakami [0129] – “the hole-transport layer 112 includes a first hole-transport layer 112-1”).  
Regarding Claim 26, the combination Kawakami and Seo teaches the light-emitting device according to claim 23, comprising: a third layer (Kawakami 112-1) between the first layer (111) and the second layer (112-2), wherein the third layer (112-1)  comprises a fourth substance (Kawakami PCBBiF – [0392] – “N-(1,1′-biphenyl-4-yl)-9,9-dimethyl-N-[4-(9-phenyl-9H-carbazol-3-yl)phenyl]-9H-fluoren-2-amine (abbreviation: PCBBiF) represented by Structural Formula (ii) was deposited to a thickness of 20 nm over the hole-injection layer 111 by evaporation, whereby the first hole-transport layer 112-1 was formed”), and wherein the fourth substance is an organic compound having a HOMO level higher than or equal to -5.8 eV and lower than or equal to -5.4 eV (“the hole-transport layer 112 includes a first hole-transport layer 112-1 and a second hole-transport layer 112-2 from the side of the hole-injection layer 111, and the first hole-transport layer 112-1 contains a first hole-transport material whereas the second hole-transport layer 112-2 contains the hole-transport material of one embodiment of the present invention. The HOMO level of the hole-transport material of one embodiment of the present invention is deeper than the HOMO level of the first hole-transport material, achieving a light-emitting element with a long lifetime and a high efficiency. Note that the HOMO level of the first hole-transport material is preferably greater than or equal to −5.4 eV” – [0129]).
Regarding Claim 27, the combination Kawakami and Seo teaches the light-emitting device according to claim 25, wherein the fourth substance is the same substance as the first substance (Kawakami that is, 112-1 and 112-2 are both from amine group – see [0392]).

Regarding Claim 28, Kawakami teaches a light-emitting device (see the entire document; Figs. 1A-1C along with Figs. 1-5; specifically, [0124]-[0141], and as cited below), comprising:
an anode (101 – Fig. 1; “an anode 101” – [0124]); 
a cathode (102 – “a cathode 102”); and 
a layer (103) comprising an organic compound positioned between the anode (101) and the cathode (102), wherein the layer (103) comprising the organic compound (103 – “an EL layer 103 using the aforementioned hole-transport material including the organic compound” – [0124]) comprises a first layer (111 – “a hole-injection layer 111” – [0125]), a second layer (112-2 – “the hole-transport layer 112” – [0124]), and a light-emitting layer (113 – “a light-emitting layer 113” – [0124]) in order from the anode side (shown in Figs. 1A-1C), 
wherein the first layer (111) comprises a first substance (BBABnf – “N,N-bis(biphenyl-4-yl)-6-phenylbenzo[b]naphtho[1,2-d]furan-8-amine (abbreviation: BBABnf)” – [0450]) and a second substance (F6-TCNNQ – “1,3,4,5,7,8-hexafluorotetracyano-naphthoquinodimethane (abbreviation: F6-TCNNQ)” – [0450]), 
wherein the second layer (112-2) comprises a third substance (PCPPn – “3-[4-(9-phenanthryl)-phenyl]-9-phenyl-9H-carbazole (abbreviation: PCPPn) represented by Structural Formula (vii) was deposited to a thickness of 20 nm over the first hole-transport layer 112-1 by evaporation, whereby the second hole-transport layer 112-2 was formed” – [0450]), 
wherein the first substance (BBABnf) is an aromatic amine (see – [0139] for it being aromatic amine – which is part of hole injection layer 111) comprising a substituent comprising a dibenzofuran ring or a dibenzothiophene ring ([0450] – “N,N-bis(biphenyl-4-yl)-6-phenylbenzo[b]naphtho[1,2-d]furan-8-amine (abbreviation: BBABnf)”), 
wherein the second substance (F6-TCNNQ) is a substance having an electron-acceptor property to the first substance (“Examples of the acceptor substance include an organic compound having an acceptor property, such as 7,7,8,8-tetracyano-2,3,5,6-tetrafluoroquinodimethane (abbreviation: F4-TCNQ), chloranil, or 1,3,4,5,7,8-hexafluorotetracyano-naphthoquinodimethane (abbreviation: F6-TCNNQ), and a transition metal oxide. Alternatively, an oxide of a metal belonging to Group 4 to Group 8 in the periodic table can be used. As the oxide of a metal belonging to Group 4 to Group 8 in the periodic table, vanadium oxide, niobium oxide, tantalum oxide, chromium oxide, molybdenum oxide, tungsten oxide, manganese oxide, rhenium oxide, or the like is preferably used because their electron-accepting property is high” – [0141]).
While Kawakami teaches the third substance (PCPPn) is an organic compound – see [0450], Kawakami does not expressly disclose wherein at least two substituents comprising carbazole rings bond to a naphthalene ring in the organic compound of the third substance.
However, in a related art, Seo discloses hole-transport layer 112-2 (analogous to Kawakami’s hole-transport layer 112-2) comprising “a film of 3,3′-(naphthalen-1,4-diyl)bis(9-phenyl-9H-carbazole) (abbreviation: PCzN2) represented” – [0371]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the third substance (PCPPn) of Kawakami with the well-known substance PCzN2 of Seo.
The ordinary artisan would have been motivated to substitute the PCPPn of Kawakami with the well-known substance PCzN2 of Seo in the manner set forth above for, at least, this substitution will improve light emission efficiency due to deeper HOMO level – see Seo – [0387].
Regarding Claim 29, the combination Kawakami and Seo teaches the light-emitting device according to claim 28, wherein the first substance (Kawakami BBABnf) is an organic compound comprising an N,N-bis(4- biphenyl)amino group (“N,N-bis(biphenyl-4-yl)-6-phenylbenzo[b]naphtho[1,2-d]furan-8-amine (abbreviation: BBABnf)” – [0450]).  
Regarding Claim 30, the combination Kawakami and Seo teaches the light-emitting device according to claim 28, comprising: a third layer (Kawakami 112-1) between the first layer (111) and the second layer (112-2), 4wherein the third layer (112-1) comprises a fourth substance (Kawakami PCBBiF – [0392] – “N-(1,1′-biphenyl-4-yl)-9,9-dimethyl-N-[4-(9-phenyl-9H-carbazol-3-yl)phenyl]-9H-fluoren-2-amine (abbreviation: PCBBiF), and wherein the fourth substance is an organic compound having a hole-transport property (Kawakami [0129] – “the hole-transport layer 112 includes a first hole-transport layer 112-1”).  
Regarding Claim 31, the combination Kawakami and Seo teaches the light-emitting device according to claim 28, comprising: a third layer (Kawakami 112-1) between the first layer (111) and the second layer (112-2), wherein the third layer (112-1) comprises a fourth substance (Kawakami PCBBiF – [0392] – “N-(1,1′-biphenyl-4-yl)-9,9-dimethyl-N-[4-(9-phenyl-9H-carbazol-3-yl)phenyl]-9H-fluoren-2-amine (abbreviation: PCBBiF) represented by Structural Formula (ii) was deposited to a thickness of 20 nm over the hole-injection layer 111 by evaporation, whereby the first hole-transport layer 112-1 was formed”), and wherein the fourth substance is an organic compound having a HOMO level higher than or equal to -5.8 eV and lower than or equal to -5.4 eV (“the hole-transport layer 112 includes a first hole-transport layer 112-1 and a second hole-transport layer 112-2 from the side of the hole-injection layer 111, and the first hole-transport layer 112-1 contains a first hole-transport material whereas the second hole-transport layer 112-2 contains the hole-transport material of one embodiment of the present invention. The HOMO level of the hole-transport material of one embodiment of the present invention is deeper than the HOMO level of the first hole-transport material, achieving a light-emitting element with a long lifetime and a high efficiency. Note that the HOMO level of the first hole-transport material is preferably greater than or equal to −5.4 eV” – [0129]).
Regarding Claim 32, the combination Kawakami and Seo teaches the light-emitting device according to claim 30, wherein the fourth substance is the same substance as the first substance (Kawakami that is, 112-1 and 112-2 are both from amine group – see [0392]).  

Regarding Claim 33, Kawakami teaches a light-emitting device (see the entire document; Figs. 1A-1C along with Figs. 1-5; specifically, [0124]-[0141], and as cited below), comprising:
an anode (101 – Fig. 1; “an anode 101” – [0124]); 
a cathode (102 – “a cathode 102”); and 
a layer (103) comprising an organic compound positioned between the anode (101) and the cathode (102), wherein the layer (103) comprising the organic compound (103 – “an EL layer 103 using the aforementioned hole-transport material including the organic compound” – [0124]) comprises a first layer (111 – “a hole-injection layer 111” – [0125]), a second layer (112-2 – “the hole-transport layer 112” – [0124]), and a light-emitting layer (113 – “a light-emitting layer 113” – [0124]) in order from the anode side (shown in Figs. 1A-1C) in order from the anode side (shown in Figs. 1A-1C), 
wherein the first layer (111) comprises a first substance (BBABnf – “N,N-bis(biphenyl-4-yl)-6-phenylbenzo[b]naphtho[1,2-d]furan-8-amine (abbreviation: BBABnf)” – [0450]) and a second substance (F6-TCNNQ – “1,3,4,5,7,8-hexafluorotetracyano-naphthoquinodimethane (abbreviation: F6-TCNNQ)” – [0450]),
wherein the second layer (112-2) comprises a third substance (PCPPn – “3-[4-(9-phenanthryl)-phenyl]-9-phenyl-9H-carbazole (abbreviation: PCPPn) represented by Structural Formula (vii) was deposited to a thickness of 20 nm over the first hole-transport layer 112-1 by evaporation, whereby the second hole-transport layer 112-2 was formed” – [0450]), 
wherein the second substance (F6-TCNNQ)  is a substance having an electron-acceptor property to the first substance, wherein the third substance is an organic compound (“Examples of the acceptor substance include an organic compound having an acceptor property, such as 7,7,8,8-tetracyano-2,3,5,6-tetrafluoroquinodimethane (abbreviation: F4-TCNQ), chloranil, or 1,3,4,5,7,8-hexafluorotetracyano-naphthoquinodimethane (abbreviation: F6-TCNNQ), and a transition metal oxide. Alternatively, an oxide of a metal belonging to Group 4 to Group 8 in the periodic table can be used. As the oxide of a metal belonging to Group 4 to Group 8 in the periodic table, vanadium oxide, niobium oxide, tantalum oxide, chromium oxide, molybdenum oxide, tungsten oxide, manganese oxide, rhenium oxide, or the like is preferably used because their electron-accepting property is high” – [0141]).
But, Kawakami as applied above does not expressly disclose wherein the first substance is an aromatic monoamine comprising a naphthalene ring, 
wherein at least two substituents comprising carbazole rings bond to a naphthalene ring in the organic compound of the third substance.
However, in a related art, Seo teaches BBAβNB is an aromatic monoamine having a naphthalene ring (Seo [0371] – “film of 4-(2-naphthyl)-4′,4″-diphenyltriphenylamine (abbreviation: BBAβNB)”) having a hole transport property for which the HOMO level is -5.47 (Seo [0360] – “The HOMO level of the second hole-transport material, BBAβNB, is −5.47 eV” – that is in the range of higher than or equal to -5.8 eV and lower than or equal to -5.4 eV which is also the range of BBABnf – see [0372] of Kawakami).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the first substance (BBABnf) of Kawakami with the well-known substance BBAβNB of Seo.
The ordinary artisan would have been motivated to substitute the BBABnf of Kawakami with the well-known substance BBAβNB of Seo in the manner set forth above for, at least, this substitution will provide smooth injection of holes from the first hole-transport layer 112-1 to the second hole-transport layer 112-2 – Seo – [0360].
While Kawakami teaches the third substance (PCPPn) is an organic compound – see [0450], Kawakami does not expressly disclose wherein at least two substituents comprising carbazole rings bond to a naphthalene ring in the organic compound of the third substance.
However, in a related art, Seo discloses hole-transport layer 112-2 (analogous to Kawakami’s hole-transport layer 112-2) comprising “a film of 3,3′-(naphthalen-1,4-diyl)bis(9-phenyl-9H-carbazole) (abbreviation: PCzN2) represented” – [0371]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the third substance (PCPPn) of Kawakami with the well-known substance PCzN2 of Seo.
The ordinary artisan would have been motivated to substitute the PCPPn of Kawakami with the well-known substance PCzN2 of Seo in the manner set forth above for, at least, this substitution will improve light emission efficiency due to deeper HOMO level – see Seo – [0387].
Regarding Claim 34, the combination Kawakami and Seo teaches the light-emitting device according to claim 33, wherein the first substance (Kawakami BBABnf) is an organic compound comprising an N,N-bis(4- biphenyl)amino group (“N,N-bis(biphenyl-4-yl)-6-phenylbenzo[b]naphtho[1,2-d]furan-8-amine (abbreviation: BBABnf)” – [0450]).  
Regarding Claim 35, the combination Kawakami and Seo teaches the light-emitting device according to claim 33, comprising: a third layer (Kawakami 112-1) between the first layer (111) and the second layer (112-2), wherein the third layer 112-1) comprises a fourth substance, and wherein the fourth substance (Kawakami PCBBiF – [0392] – “N-(1,1′-biphenyl-4-yl)-9,9-dimethyl-N-[4-(9-phenyl-9H-carbazol-3-yl)phenyl]-9H-fluoren-2-amine (abbreviation: PCBBiF) represented by Structural Formula (ii) was deposited to a thickness of 20 nm over the hole-injection layer 111 by evaporation, whereby the first hole-transport layer 112-1 was formed”) is an organic compound having a hole-transport property (Kawakami [0129] – “the hole-transport layer 112 includes a first hole-transport layer 112-1”).  
Regarding Claim 36, the combination Kawakami and Seo teaches the light-emitting device according to claim 33, comprising: a third layer between the first layer (111) and the second layer (112-2), wherein the third layer (112-1) comprises a fourth substance substance (Kawakami PCBBiF – [0392] – “N-(1,1′-biphenyl-4-yl)-9,9-dimethyl-N-[4-(9-phenyl-9H-carbazol-3-yl)phenyl]-9H-fluoren-2-amine (abbreviation: PCBBiF) represented by Structural Formula (ii) was deposited to a thickness of 20 nm over the hole-injection layer 111 by evaporation, whereby the first hole-transport layer 112-1 was formed”), and wherein the fourth substance is an organic compound having a HOMO level higher than or equal to -5.8 eV and lower than or equal to -5.4 eV (“the hole-transport layer 112 includes a first hole-transport layer 112-1 and a second hole-transport layer 112-2 from the side of the hole-injection layer 111, and the first hole-transport layer 112-1 contains a first hole-transport material whereas the second hole-transport layer 112-2 contains the hole-transport material of one embodiment of the present invention. The HOMO level of the hole-transport material of one embodiment of the present invention is deeper than the HOMO level of the first hole-transport material, achieving a light-emitting element with a long lifetime and a high efficiency. Note that the HOMO level of the first hole-transport material is preferably greater than or equal to −5.4 eV” – [0129]).  
Regarding Claim 37, the combination Kawakami and Seo teaches the light-emitting device according to claim 35, wherein the fourth substance is the same substance as the first substance (Kawakami that is, 112-1 and 112-2 are both from amine group – see [0392]).  

Claims 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 20170222156 A1 – hereinafter Kawakami) in view of Suzuki et al. (US 20170062734 A1 – hereinafter Suzuki) and in further view of Seo.
Regarding Claim 38, Kawakami teaches a light-emitting device (see the entire document; Figs. 1A-1C along with Figs. 1-5; specifically, [0124]-[0141], and as cited below), comprising:
an anode (101 – Fig. 1; “an anode 101” – [0124]); 
a cathode (102 – “a cathode 102”); and 
a layer (103) comprising an organic compound positioned between the anode (101) and the cathode (102), wherein the layer (103) comprising the organic compound (103 – “an EL layer 103 using the aforementioned hole-transport material including the organic compound” – [0124]) comprises a first layer (111 – “a hole-injection layer 111” – [0125]), a second layer (112-2 – “the hole-transport layer 112” – [0124]), and a light-emitting layer (113 – “a light-emitting layer 113” – [0124]) in order from the anode side  in order from the anode side (shown in Figs. 1A-1C), 
wherein the first layer (111) comprises a first substance (BBABnf – “N,N-bis(biphenyl-4-yl)-6-phenylbenzo[b]naphtho[1,2-d]furan-8-amine (abbreviation: BBABnf)” – [0450]) and a second substance (F6-TCNNQ – “1,3,4,5,7,8-hexafluorotetracyano-naphthoquinodimethane (abbreviation: F6-TCNNQ)” – [0450]), wherein the second layer (112-2) comprises a third substance (PCPPn – “3-[4-(9-phenanthryl)-phenyl]-9-phenyl-9H-carbazole (abbreviation: PCPPn) represented by Structural Formula (vii) was deposited to a thickness of 20 nm over the first hole-transport layer 112-1 by evaporation, whereby the second hole-transport layer 112-2 was formed” – [0450]), 
wherein the second substance (F6-TCNNQ) is a substance having an electron-acceptor property to the first substance (“Examples of the acceptor substance include an organic compound having an acceptor property, such as 7,7,8,8-tetracyano-2,3,5,6-tetrafluoroquinodimethane (abbreviation: F4-TCNQ), chloranil, or 1,3,4,5,7,8-hexafluorotetracyano-naphthoquinodimethane (abbreviation: F6-TCNNQ), and a transition metal oxide. Alternatively, an oxide of a metal belonging to Group 4 to Group 8 in the periodic table can be used. As the oxide of a metal belonging to Group 4 to Group 8 in the periodic table, vanadium oxide, niobium oxide, tantalum oxide, chromium oxide, molybdenum oxide, tungsten oxide, manganese oxide, rhenium oxide, or the like is preferably used because their electron-accepting property is high” – [0141]).
But, Kawakami as applied above does not expressly disclose:
wherein the first substance is an aromatic monoamine in which a 9-fluorenyl group is bonded to nitrogen through an arylene group, 
wherein the third substance is an organic compound, and wherein at least two substituents comprising carbazole rings bond to a naphthalene ring in the organic compound.
However, in a related art, Suzuki indicates in para. [0295] that BPAFLP (an amine with 9-phenylfluoren group is attached to nitrogen via an arylene group) is used as an organic group having a hole-transport property for which the HOMO level is -5.51 eV ( see [0309]).
The ordinary artisan would have been motivated to substitute the BBABnf of Kawakami with the well-known substance BPAFLP of Suzuki in the manner set forth above for, at least, this substitution will provide smooth injection of holes from the first hole-transport layer 112-1 to the second hole-transport layer 112-2 – Suzuki – [0309].
While Kawakami teaches the third substance (PCPPn) is an organic compound – see [0450], Kawakami does not expressly disclose wherein at least two substituents comprising carbazole rings bond to a naphthalene ring in the organic compound.
However, in a related art, Seo discloses hole-transport layer 112-2 (analogous to Kawakami’s hole-transport layer 112-2) comprising “a film of 3,3′-(naphthalen-1,4-diyl)bis(9-phenyl-9H-carbazole) (abbreviation: PCzN2) represented” – [0371]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the third substance (PCPPn) of Kawakami with the well-known substance PCzN2 of Seo.
The ordinary artisan would have been motivated to substitute the PCPPn of Kawakami with the well-known substance PCzN2 of Seo in the manner set forth above for, at least, this substitution will improve light emission efficiency due to deeper HOMO level – see Seo – [0387].
Regarding Claim 39, the combination Kawakami, Suzuki and Seo teaches the light-emitting device according to claim 38, wherein the first substance (Kawakami BBABnf) is an organic compound comprising an N,N-bis(4- biphenyl)amino group (“N,N-bis(biphenyl-4-yl)-6-phenylbenzo[b]naphtho[1,2-d]furan-8-amine (abbreviation: BBABnf)” – [0450]).  
Regarding Claim 40, the combination Kawakami, Suzuki and Seo teaches the light-emitting device according to claim 38, comprising: a third layer (Kawakami 112-1) between the first layer (111) and the second layer (112-2), wherein the third layer (112-1) comprises a fourth substance (Kawakami PCBBiF – [0392] – “N-(1,1′-biphenyl-4-yl)-9,9-dimethyl-N-[4-(9-phenyl-9H-carbazol-3-yl)phenyl]-9H-fluoren-2-amine (abbreviation: PCBBiF) represented by Structural Formula (ii) was deposited to a thickness of 20 nm over the hole-injection layer 111 by evaporation, whereby the first hole-transport layer 112-1 was formed”), and wherein the fourth substance is an organic compound having a hole-transport property (Kawakami [0129] – “the hole-transport layer 112 includes a first hole-transport layer 112-1”).  
Regarding Claim 41, the combination Kawakami, Suzuki and Seo teaches a third layer (Kawakami 112-1) between the first layer (111) and the second layer (112-2), wherein the third layer (Kawakami 112-1) comprises a fourth substance (Kawakami PCBBiF – [0392] – “N-(1,1′-biphenyl-4-yl)-9,9-dimethyl-N-[4-(9-phenyl-9H-carbazol-3-yl)phenyl]-9H-fluoren-2-amine (abbreviation: PCBBiF) represented by Structural Formula (ii) was deposited to a thickness of 20 nm over the hole-injection layer 111 by evaporation, whereby the first hole-transport layer 112-1 was formed”), and wherein the fourth substance is an organic compound having a HOMO level higher than or equal to -5.8 eV and lower than or equal to -5.4 eV (“the hole-transport layer 112 includes a first hole-transport layer 112-1 and a second hole-transport layer 112-2 from the side of the hole-injection layer 111, and the first hole-transport layer 112-1 contains a first hole-transport material whereas the second hole-transport layer 112-2 contains the hole-transport material of one embodiment of the present invention. The HOMO level of the hole-transport material of one embodiment of the present invention is deeper than the HOMO level of the first hole-transport material, achieving a light-emitting element with a long lifetime and a high efficiency. Note that the HOMO level of the first hole-transport material is preferably greater than or equal to −5.4 eV” – [0129]).  
Regarding Claim 42, the combination Kawakami, Suzuki and Seo teaches the light-emitting device according to claim 40, wherein the fourth substance is the same substance as the first substance (Kawakami that is, 112-1 and 112-2 are both from amine group – see [0392]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898